                CASE 0:20-cv-02269-PJS-HB Doc. 1 Filed 11/02/20 Page 1 of 4

                                                                                                 RHEHBVE[,,
                                                                                                       BY NTAII.
                                                             in
                                                                                                  0,1CIv   0g a028
                                                  'Federal Court'                          CLERK, U.S. I]ISTF{ICI UUUhi
                                                              at
                                                                                                  ST. PAUL, fr/tN
                                             Distict Cornt of the United States
                                                 for District of Minnesota


i: a Sentiment Man-Peho Siruk                          )
cl aimant (s), pro   se   cutor (s)                    )                 nature of case: claim
                                                       )
                                                       )                 claim: trespass
                                                       )
Rob Misheloff- man.
Chet Zeken - man,
                                                    )
                                                    )
                                                                            Q.outmOf
                                                                          lverifreO; '/
                                                                                                   Whry
                                                                                                    / -"
JamesKBurau-man,                                   )
Smarter Equipment Finance LLC                      )
 Wongdoer(s)                                       )


                                      I, require: a rcourt of rccordr; rtrial by jury';


                                         claim: trespass [wrongdoing]


i, aman claim:


a       the said wrongdoers(s) trespass upon my property;
a       the causal agent of the trespass, comes by way of its use of sharing private property in form of
        private personal information without prior obtaining consent, and or approval;
a       the trespass did and does harm and injury to my property;
a       the conrmencement of the lr.rong and harm began sometimes December year of 2015, first time
        became known on July 22,2018, which lead to discover more data on March l2,20l9,and
        follow up on October 16,2020 with an attempt to resolve this matter in private;
a       the wrong and harm continues to this day, October 28,2A2A;
a       i, require compensation for the initial and continual trespass upon my property;
a       compensation due: decided by jury damages to award;
a        damages are more then $75,000.00, final amount decided by jury.



        i, say, and will verifr in open court, that all herein be true


Date: October28,2020                                               /s/ NAV.I. Petro Siruk All Rights Reserve-d
                                                                               Sentiment man
              CASE 0:20-cv-02269-PJS-HB Doc. 1 Filed 11/02/20 Page 2 of 4

                                                                                                          REGEBVE[-\
                                                                                                                 BV nnAil.
                                                              ln
                                                  tFederal Court'                                             ilov 0a   ?0?0

                                                             at                                CLERK, I'J.S. DISTI'{IG l uut'Jn
                                                                                                                                  s




                                            District Court of the United States                        ST. FAUL, MNI
                                                for District of Minnesota


i: a Sentiment Man - Petro Siruk                       )
claimant (s), prosecutor (s)                           )
                                                       )                                       (verified)
                                                       )
Rob Misheloff- man,                                   )
JamesKBurau*man.                                      )
Chet Zeken - man,                                  )
Smarter Equipment Finance LLC                      )
Wrongdoer(s)                                      )

                                          notice: jurisdiction

the Siruk Court presents notice:

First: I, lay "my case", [suit; accouterments; &cs...] into tFederal Court';
Secondly:'Fedg4q!Q,o_g_{rll_q qqllfi of record
                         "A party paying monsy into Court, admits the jurisdiction ofsuch Court, and can not plead
                        in abatement to it." - J. Chitty pg. 444 (1851


Thirdly:       'Federal Court', is          ajqqq{ pllqc_old_L
                                             I


                                             ]t25 C.J. Vol., Federal Court 5 344, pg.   9741   |




Fourthly:      I   n a' co u rt   of   rec o rdj_!! e !qeg!g!re!919 uqeE4 !_e_qt_,flh e uip        u na | ;

                                               lBlacks Law Dictionary, 4th Ed. pg. 10141  _)
Fifthly:      A'co urt of record' : p9!9*u sqcgdrlggrylt[sqElqg! l9r,vi__
                                             lBtacks Law Dictionary, 4th   Ed.   pg.   10141   |




Sixthly:       Suits in common law, the right qf trial
                                              Seventh Amendment

Seventhly:    The jury can take upon themselves and determine at their own hazard, the
               questions of fact and law; [cfLittleton g 386; BI. Comm. g 37El;

Eighthly:     io say here, and          will veri$ in open court, that all herein be true

Date: October28.2020                                               /s/ NA V.I. Petro Siruk All Rights Reserved
                                                                                Sentiment man




                                                                                                                                      G
                 CASE 0:20-cv-02269-PJS-HB Doc. 1 Filed 11/02/20 Page 3 of 4

                                                                                                             ffiECEflVffi[:
                                                                                                                  BV l\rAlt
                                                                ||t
                                                                                                              frl0v   0s
                                                 'Federal Court'                                                           3030
                                                                                                   CLERK, U.S. DlSlr{tr.r uUL.rn,
                                                                 at
                                            District Court of the United States                           SI PAUL, MNI
                                                for District of Minnesota


i: a Sentiment Man;                                   )
claimant (s), pro s e cut or (s)                      )
                                                      )
                                                      )                                            (verified)
                                                      )
Rob Misheloff- man,                                   )
JamesKBurau-man,                                       )
Chet Zeken - man,                                     )
Smarter Equipment Finance            LLC              )
 Wrongdoer(s)                                     )

                                         notice: venue

the Siruk Court presents notice:

Firctly:          i, a man enter'my case', fsuiq accoutrements; &cs ... ] info'Federal Court';

Secondfy:         'Federal Gourt'       iS to convene aN a pubtic     courthouse (venue);

Thfrdfy:          The public courthouse, in where 'my cas€' lies, is known as a          federal district coutt;

Fourthfy:         The federal district court is af a location also referred to as:
                  . U.S. COUKTTIOUSE. SUITE 202
                   3OO SOUTHFOURTH STREET, MINNEAPOLIS, MN 554t5
                  . THE UNITED STATBS DISTRICT COURT FOR DISTRICT OF MINNESOTA'
                  . 'The disfrict court of the united States';

Flfthly:          The Name of the putttc     courthouse varies but,       at all times'our case' lies   'in Federal Court';

$ixthly;          i, say here, and   will verifu in   open court, that all herein be true;



Date: October28,2020                                                   /s/NAV.I. Peno Siruk All Rights Reserved
                                                                                       Sentiment man
              CASE 0:20-cv-02269-PJS-HB Doc. 1 Filed 11/02/20 Page 4 of 4
                                                                                                 RHEEfVF['.
                                                                                                        Bv nnari   '

                                                         IN
                                                                                                 ffioy 0e
                                                                                                             ?0a8
                                              'Federal Court'                            CLERK, U.S,
                                                                                                     DISTx^.{ru,
                                                          at                                                           uuurl:
                                                                                                ST PAUL, MNI
                                        District Court of the United States
                                            for Distict of Mimesota


i:a Sentiment Man - Petro Siruk;                )
claimant (s), prosecutor (s)                    )
                                                )
                                                )                                          (verified)
                                                )
Rob Misheloff- man,                            )
Chet Zeken -  man,                             )
James K Burau -man,                            )
Smarter Equipment Finance       LLC            )
 Wrongdoer(s)                                  )

                                      nqtice: Verifications

the Siruk Court presents notice:

Firstly:       i, a mano declare and require: all documents (including recom'endations and orders)
               being placed into the'case', are to be verified in open court, under oath or affirmation,
               all documents submitted without verification Court will take notice as a contempt of
               court and will be VOID;

secondly:      i,   say here, and   will verifr in open court, that all herein be true



Date: October28,202A                                           /sl NAV.I. Petro Sirulc AI1 Rights Resgfyed
                                                                           Sentirnent man
